Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to all pending claims have been considered but are moot because the new ground of rejection does not rely on all reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 12, 17 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2005/0195393 A1 to Karanassios (hereinafter “Karanassios”) in view of U.S. Patent Application Publication No. 2018/0164261 A1 to Fan et al. (hereinafter “Fan”).

Regarding Claim 1, Karanassios teaches an emission-based detector (see abstract describing miniaturized plasma devices which utilizes optical emission) for analysing a gas sample from a chromatography capillary column (see paragraphs [0010], [0011] describing the miniaturized plasma devices embedded in gas chromatography devices, see also paragraph [0118] describing the use of the plasma device in a capillary column GC), comprising: 
- a detection area having a gas inlet (see hole 401, Fig. 4 serving as an inlet, see paragraph [0076]), a gas outlet (see hole 410, Fig. 4 serving as an outlet, see paragraph [0076]) and a capillary channel (see microchannels 407 - 409, Fig. 4, and paragraphs [0075], [0079]) in fluid communication with the gas inlet and gas outlet to allow circulation of the gas sample therebetween (see Fig. 4, paragraph [0075]), the capillary channel (microchannels 407 – 409) defining a plasma chamber (see microchannel 407, Figs. 4 – 6 and paragraph [0075] describing “Microchannel 407 serves as a micro-plasma chamber where the plasma is created”).
Even though Karanassios teaches microchannel 407 that serves as a micro-plasma chamber and which could comprise different shapes as indicated at paragraph [0075], Karanassios does not explicitly teach the plasma chamber following a winding path within the detection area.
Fan, in the field of microfluidic photoionization detectors used with gas chromatography systems, teaches a plasma chamber following a winding path within the detection area (see abstract, paragraphs [0011], [0061], [0075] and [0076], describing highly sensitive microfluidic photoionization detector comprising an ionization chamber or serving as an ionization chamber (i.e. plasma chamber as claimed) and in particular, paragraph [0061] further describing “The microfluidic channel of the photoionization detector (PID) according to certain aspects of the present disclosure defines a serpentine pattern on the substrate. By serpentine it is meant that the fluidic channel is a flow-through design that winds and has at least two 1800 changes in direction through the course of the fluid path”, thus reading on the invention as claimed).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the microfluidic channel having a serpentine/winding pattern of Fan into Karanassios in order to reduce the chamber volume and eliminate dead volume while maintaining a large optical area.  The modification allows for an efficient and highly sensitive detection system.  
Karanassios as modified above further teaches:
- a plasma-generating mechanism (see electrodes 403, Fig. 7 and paragraphs [0077] - [0078] of Karanassios describing “The electrodes 403 provide electrical power to the main channel 407 for generation of the microplasma”) configured to apply a plasma-generating field across the plasma chamber so as to generate a plasma from said gas sample (see paragraphs [0077] - [0078] of Karanassios); and 
- a detector window allowing optical emissions from said plasma to exit the plasma chamber (see paragraph [0075] of Karanassios describing "The wafers 402 Karanassios describing “Those skilled in the art will recognize that improved analytical performance can be obtained by using one or more optical-lenses to couple light emission from the miniaturized source 102 to the monochromator 1101. The optical lenses are located between the miniaturized plasma device 100 and the entrance slit of the monochromator 1101” and/or see transparent window 64, Fig. 2 and paragraph [0078] of Fan).  

Regarding Claim 3, Karanassios in view of Fan as modified above teaches wherein said winding path defines a boustrophedonic or zigzag trajectory (see Figs. 1 and 3 and paragraph [0061] of Fan).  

Regarding Claim 4, Karanassios as modified above teaches wherein the gas inlet is configured to receive the gas sample from the gas chromatography capillary column (see paragraph [0011] describing using the miniaturized device with a gas chromatography device).  
Even though Karanassios teaches varied general dimensions of the capillary channel as indicated at paragraphs [0075], [0079] and [0080], Karanassios does not explicitly state the capillary channel has transversal dimensions of a same order as said gas chromatography capillary column.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding Claim 5, even though Karanassios teaches varied general dimensions of the capillary channel as indicated at paragraphs [0075], [0079] and [0080], Karanassios does not explicitly state the capillary channel has transversal dimensions of about 0.5mm2 or less.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed dimension, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In addition, see Fan at paragraph [0027] describing various sizes of the ionization chamber including the dimensions of 0.4x0.4x4 at Fig. 13D (i.e. area of 0.4x0.4=0.16mm2) as well as the size of each inlet and outlet having a diameter of 0.25 mm thus reading on the invention as claimed.  

Regarding Claim 6, even though Karanassios teaches varied general dimensions of the capillary channel as indicated at paragraphs [0075], [0079] and [0080], Karanassios does not explicitly state the capillary channel has a cross-section area between about 0.01 mm2 and 0.20 mm2.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the claimed dimension, since such a modification would have involved a mere In re Rose, 105 USPQ 237 (CCPA 1955).  In addition, see Fan at paragraph [0027] describing various sizes of the ionization chamber including the dimensions at Fig. 13D as well as the size of each inlet and outlet having a diameter of 0.25 mm thus reading on the invention as claimed.  

Regarding Claim 7, Karanassios as modified above teaches wherein the capillary channel has a length within the detection area (see for instance arrangement at Fig. 4), such that a path of the gas sample within said detection area substantially corresponds to a width of an impurity peak in said gas sample (see for instance peak as shown at Fig. 21 using the device of Fig. 4 as indicated at paragraph [0052]).  

Regarding Claim 8, Karanassios as modified above teaches wherein the plasma-generating mechanism relies on a Dielectric Barrier Discharge (see paragraph [0004] describing that it is known to use a dielectric barrier discharge for plasma source, thus reading on the invention).  

Regarding Claim 9, Karanassios as modified above teaches wherein the plasma-generating mechanism is further configured such that the applied plasma-generating field has a greater intensity proximate the gas inlet than proximate the gas outlet (see paragraph [0078] describing plasma generation through electrodes 403, note also paragraph [0100] describing “Higher electrical power is applied to the coiled filament 300, thus rapidly vaporizing the solution residue that remained on the coil. Rapid 

Regarding Claim 10, Karanassios as modified above teaches wherein the plasma-generating mechanism is further configured such that the intensity of the applied plasma-generating field decreases progressively along the capillary channel from the gas inlet to the gas outlet (see rejection of claim 9 above, note that by inputting a higher electrical power at the coiled filament that is attached to the inlet side of the tube 852 and with the aid of the power source 405, the applied intensity will decrease accordingly depending on the value used for the power source 405).  

Regarding Claim 11, Karanassios as modified above teaches a base plate having a top surface, a bottom surface and a side wall, said base plate having a groove in said top surface defining the capillary channel (see microplasma device 400 comprising a first/top wafer 402 and a second/bottom wafer 406 and a microchannel 407 formed on 

Regarding Claim 12, Karanassios as modified above teaches wherein the detector window (wafer 402, 406, Figs. 4, 5) extends on the top surface of the base plate and closes-off the groove to form said plasma chamber (see arrangement at Figs. 4, 5 illustrating the wafers/windows as the material can be glass type, extending on the top surface and closing off the groove or the channels forming the microplasma as shown).  

Regarding Claim 17, Karanassios as modified above teaches wherein the plasma-generating mechanism comprises a pair of electrodes extending on either sides of the capillary channel (see paragraphs [0077] – [0078] describing electrode 403 extending on either side of channel as also indicated at Fig. 4).  

Regarding Claim 18, Karanassios teaches wherein the plasma-generating mechanism comprises a pair of ground electrodes defined by metallic components associated with the gas inlet and the gas outlet, and a needle electrode projecting within the plasma chamber (see Fig. 12, see paragraph [0095] describing “a miniaturized plasma device 980 in which the plasma 983 is formed between a tubular electrode 981 (about 1 mm wide) and a needle electrode 982. Such a miniaturized plasma device is useful when analytes with a high organic content are introduced, for example, such as 
Karanassios does not explicitly teach the electrodes being ground electrodes and the needle electrode being coated with an insulating material.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use ground electrodes and a needle coated with an insulating material as claimed, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 19, Karanassios as modified above teaches an optical cartridge coupled to the detector window for collecting the optical emissions from the plasma exiting the plasma chamber (see paragraph [0105] describing “improved analytical performance can be obtained by using one or more optical-lenses to couple light emission from the miniaturized source 102 to the monochromator 1101. The optical lenses are located between the miniaturized plasma device 100 and the entrance slit of the monochromator 1101. Further, the monochromator or single channel spectrometer 1101 can be replaced either by a PMT-based filter photometer or by a multi-channel PMT-based direct reading spectrometer that can provide simultaneous detection capabilities”).  

Claims 13 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Karanassios in view of Fan and further in view of U.S. Patent No. 5,570,179 to Weckstrom (hereinafter “Weckstrom”).

Regarding Claim 13, Karanassios as modified above teaches wherein the plasma-generating mechanism forms a Dielectric Barrier Discharge configuration (see paragraph [0004] describing general usage of Dielectric Barrier Discharge)
Karanassios in view of Fan does not explicitly teach the Dielectric Barrier Discharge configuration comprising: - a top discharge electrode defined by a conductive coating extending over the detector window; - a top dielectric barrier defined by said detector window; and - a bottom dielectric barrier defined by the base plate underneath the capillary channel; and - a bottom discharge electrode defined by a layer of conductive epoxy compound extending along the bottom surface of the base plate.  
Weckstrom, in the field of measuring sensor and measuring arrangement for use in the analysis of gas mixtures, teaches the dielectric barrier discharge configuration comprising - a top discharge electrode defined by a conductive coating extending over the detector window; - a top dielectric barrier defined by said detector window; and - a bottom dielectric barrier defined by the base plate underneath the capillary channel; and - a bottom discharge electrode defined by a layer of conductive epoxy compound extending along the bottom surface of the base plate (see Figs. 1A, 1B illustrating a wall 16 made of an electrically insulating (i.e. dielectric material) and surrounding a measuring chamber 4, the measuring chamber 4 includes opposite outer 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the dielectric barrier discharge configuration of Weckstrom into Karanassios in view of Fan in order to improve sensitivity of the detecting device.
 Even though Karanassios in view of Fan in view of Weckstrom as modified above teaches the bottom discharge electrode as indicated above, Karanassios in view of Fan in view of Weckstrom is silent regarding the “layer of conductive epoxy compound” being used.  However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a layer of conductive epoxy compound, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960).

Regarding Claim 14, Karanassios in view of Fan in view of Weckstrom as modified above teaches wherein the base plate comprises a bottom cavity extending in the bottom surface underneath the capillary channel, the layer of conductive epoxy compound defining the bottom discharge electrode extending within said bottom cavity (see arrangement at Karanassios Fig. 4 and the combination of Weckstrom at Figs. 1 – 3 and the modification in claim 13 above).  

Regarding Claim 15, Karanassios in view of Fan in view of Weckstrom as modified above teaches further comprising a bottom groove extending inside the bottom cavity and in line with the capillary channel (see arrangement at Karanassios Fig. 4 and the combination of Weckstrom at Figs. 1 – 3 and the modification in claims 13 and 14 above).  

Regarding Claim 16, Karanassios in view of Fan in view of Weckstrom as modified above teaches wherein the plasma-generating mechanism comprises an AC generator connected to the top and bottom discharge electrodes so as to apply an electrical field therebetween (see power supply used as indicated at paragraph [0054] of Karanassios and/or abstract of Weckstrom describing using alternating source).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form accompanying this office action which includes the following reference:
Manz (U.S. No. 2003/0188587) teaches sampling system for a separation channel comprising a flow channel through which a flow of a fluid sample passes, a plasma generator for generating a plasma in the flow channel and an optical sensor for detecting the optical emission of the detection plasma.  In an alternative embodiment the main channel 4 can be a meandering channel which preferably includes a plurality of bends.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403.  The examiner can normally be reached on M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MARRIT EYASSU/Primary Examiner, Art Unit 2861